2007DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-26 are currently pending.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Group I: Claims 3, 4, 16 and 17, drawn to a pathogen-type medical condition analysis.
Group II: Claims 5 and 18, drawn to a vaccination-type medical condition analysis.
Group III: Claims 6, 7, 19 and 20, drawn to an attribute-type medical condition analysis.
Group IV: Claims 8 and 21, drawn to a disease presence-type medical condition analysis.
Applicant elected without traverse, Group III: Claims 6, 7, 19 and 20, in the email correspondence dated 09/22/2022.
Claims 3-5, 8, 16-18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species.

Claim Objections
Claim 11 is objected to because of the following informalities:  The preamble of claim 11 recites, “The method of claim 11…”, thus referring back to itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "authorizing the release of the result of the medical condition analysis further comprises…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 14, 15, 22 AND 23 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by KANHYE (US 2017/0073722).
Regarding claims 1 and 14,
KANHYE teaches a method, comprising:
providing an area of congregation having one or more points of entry, each point of entry having a safe entry monitoring system/a safe entry monitoring system that controls access to an area of congregation having one or more points of entry, each point of entry having a safe entry monitoring computer device to determine if a user can gain access to the area of congregation (system 20 in fig. 4; [0070] teaches door 204 to provide access for a user to a location behind the door 204 wherein the door 204 may provide access to a hospital environment, such as a patient room, ward, operating theatre, laboratory, or quarantine room);
performing an analysis of a medical condition of a user related to a pathogen/a medical analysis facility that performs an analysis of a medical condition of the user related to a pathogen; (steps 310-319 in figure 3 and as discussed in [0063]-[0067] teach a process for identifying pathogens on an object; [0070] teaches that he door 204 may provide access to a hospital environment, therefore the analysis of CPU 148 of system 10 (see [0071]) is interpreted as corresponding to “a medical analysis facility” as recited in independent claim 16); and
	determining, using a computer system (CPU 148) of the safe entry monitoring system (20) at a particular point of entry (204), entry of the user into the area of congregation based on the result of the medical condition analysis/the safe entry monitoring computer device at a particular point of entry of the area of congregation being configured to determine entry of the user into the area of congregation based on the result of the medical condition analysis ([0071] teaches that CPU 148 controls the door opener 210; [0076] teaches selective unlocking of the door based upon analysis result from fig. 3).

Regarding claims 2 and 15,
KANHYE teaches that determining entry of the user further comprising denying access to the area of congregation though the particular point of entry when the result of the medical condition analysis does not meet an entry requirement and granting access to the area of congregation though the particular point of entry when the result of the medical condition analysis meets the entry requirement ([0078] teaches that if a negative signal is generated i.e., analysis does not meet entry requirement, at any point in the method 300 performed during step 506, then a re-sanitizing process is permitted to thereby restart method 500 and attempt to gain a positive signal in step 506 to thereby open the door).

Regarding claims 9 and 22,
KANHYE teaches that the area of congregating is one of a building, a vehicle and a venue ([0070] teaches door 204 to provide access for a user to a location behind the door 204 wherein the door 204 may provide access to a hospital environment, such as a patient room, ward, operating theatre, laboratory, or quarantine room

Regarding claims 10 and 23,
KANHYE teaches that determining entry of the user further comprising performing a rule-based interpretation of the medical condition analysis result to determine the entry requirement ([0066] teaches that if pathogens are identified, but are identified at a level below a predetermined threshold, then a signal is generated that no pathogens were indicated.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANHYE (US Pub. 2017/0073722) in view of BOLLING (US Pub. 2007/0015552).
Regarding claims 12 and 25,
KANHYE teaches determining entry of the user at the particular point of entry but fails to further teach.
	BOLLING teaches verifying, by the safe entry system, an identity of the user using identifying information of the user ([0004] teaches a wearable device may be provided to an individual within a medical facility, the device including an indicator to indicate a cleanliness state of a user's hands; [0032] teaches that the wearable device may be in the form of an identification badge 10; and [0039] teaches that the badge can be configured to at least display two different states: disinfected and not disinfected.)
	Before the effective filing date of the invention, it would have been obvious to combine the systems of Kanhye and Bolling such that the users of the Kanhye system are also provided with smart identification badges, serving as both a visual identifiers of the wearer, and electronically recording and/or indicating that the wearer as satisfied the medical condition requirements of the system.

Regarding claims 13 and 26,
BOLLING teaches that  the user identifying information is one of a name of the user, a photograph of the user, a fingerprint of the user and a facial scan of the user ([0033] teaches that the visible identification  may include a photograph 17, and other information including the name 19 and identification number 21.)

Claims 6, 7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANHYE (US Pub. 2017/0073722) in view of HALL (US Pub. 2021/0319911) as supported by provisional application 63/007257.
Regarding claims 6, 7, 19 and 20,
KANHYE teaches the system and method of claims 1 and 14, but fails to expressly teach that the medical condition analysis is a test of an attribute of the user; and the attribute of the user is a genetic marker.
HALL teaches a system wherein based upon obtained information, an authority grants or denies clearance to the user, said clearance including allowing a user to use one or more forms of public transportation, be in places where large numbers of people congregate, participate in an athletic competition or other places or activities where the condition of the user may put themselves or others at risk. Hall teaches in [0048] and [0049]  that the obtained information may comprise detection, analysis and trend tracking related to  biological marker i.e., a measurable indicator of some biological state or condition.
Before the effective filing date of the invention, it would have been obvious to modify the KANHYE system per the teachings of HALL, modifying the test such that it also included detection of predetermined biological markers (attributes, more generally) for the purpose of determining an elevated risk factor for a particular disease in an individual, prior to granting entry to  a highly populated area. 

Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANHYE (US Pub. 2017/0073722) in view of STAPLES (US Pub. 2021/0202093) as supported by ¶ [0037] of provisional application 62,955,803.
Regarding claims 11 and 24,
KANHYE teaches the system and method of claims 1 and 14, but fails to expressly teach authorizing the release of the result of the medical condition analysis further comprises sending, using the computing device of the user, a confirming SMS text at the particular point of entry.
STAPLES teaches a system wherein an individual must authorize the release of the result of the medical condition analysis comprising sending, using the computing device of the user, a confirming SMS text at the particular point of entry ([0029] teaches utilizing a user interaction via user interaction component 254, whereby an individual can authorize the release of specific medical information using the user interaction component 254.)
Before the effective filing date of the invention, it would have been obvious to modify the KANHYE system per the teachings of STAPLES, modifying the system such that an individual’s medical information is only accessed for grant/denial of entry upon receipt of a release authorization, for the purpose of  preserving an individual’s right to medical privacy by requiring authorized release of information each time an individual’s medical information is referenced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689